On July 27, 1994 the defendant was sentenced to Montana State Prison for a term of one hundred (100) years on Count I, Deliberate Homicide, a Felony, with the addition of ten (10) years for the use of a weapon; a term of one hundred (100) years on Count II, Deliberate Homicide, a Felony, with the addition of ten (10) years for the use of a weapon; and forty (40) years on Count III, Aggravated Burglary, a Felony. The sentence imposed on Count II shall run consecutively to the sentence imposed on Count I. The sentence imposed on Count III shall run concurrently with the sentences imposed on Counts I and II, for a total sentence of two hundred twenty (220) years, with none of that time suspended. The defendant shall receive credit for time served in Oregon and the Lake County Jail on this offense, which as of the date of judgment totals two *7hundred one (201) days. It is further ordered, that as an additional restriction on the sentence, the defendant shall be ineligible for parole and participation in the supervised release program until he has attained the age of sixty (60) years. The court further orders that the defendant shall pay surcharges of sixty dollars ($60.00), as required by law, which shall be paid to the Clerk of the District Court.
DATED this 19th day of April, 1995.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Robert Long, County Attorney from Poison.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Joseph Clark for representing himself in this matter and also Robert Long, County Attorney from Poison for representing the State.